Citation Nr: 0836949	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  03-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic contusion 
of the medial epicondyle of the right elbow, to include as 
secondary to a service-connected rotator cuff tear of the 
right shoulder.

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a service-connected 
rotator cuff tear of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.

The veteran appeared and testified before the undersigned 
Veterans Law Judge in December 2004.  A transcript is of 
record.

This matter was remanded by the Board in May 2005 and April 
2008 for further evidentiary and procedural development. 
Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  A chronic contusion of the medial epicondyle of the right 
elbow was not manifested during service or to a compensably 
disabling degree within one year of separation from active 
duty service and is not related to active duty service or to 
a service-connected disability.

2.  A cervical spine disorder was not manifested during 
service or to a compensably disabling degree within one year 
of separation from active duty service and is not  related to 
active duty service or to a service-connected disability.



CONCLUSIONS OF LAW

1.  A chronic contusion of the medial epicondyle of the right 
elbow was not incurred in or aggravated by active military 
service and it is not proximately due to a service-connected 
disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2007). 

2.  A cervical spine disorder was not incurred in or 
aggravated by active military service and it is not 
proximately due to a service-connected disorder. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in January 2002. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence she was expected 
to provide. Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, hearing testimony, and lay statements are associated 
with the claims file. Additionally, the veteran was afforded 
multiple VA examinations. See Charles v. Principi, 16 Vet. 
App. 370 (2002) ((Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.")).

The veteran's Social Security Administration  record 
pertaining to that agency's award of disability benefits is 
of record. The veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide her claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Service Connection; In General

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in her claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

The law provides that in order to establish service 
connection, there must be (1) evidence of an injury in 
military service or a disease that began in or was made worse 
during military service or one which would qualify for 
presumptive service connection; (2) competent evidence of a 
current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).


 Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. 
§ 3.310(a) (2003).  Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc).  

Factual Background:

Chronic contusion of the medial epicondyle of the right elbow

 In January 1974 service treatment records, the veteran fell 
on her right arm while roller skating, and sustained pain in 
her shoulder. Critical to her present contentions, a 
radiographic examination on January 21, 1974 resulted in the 
following findings:

"AP and axillary views show the included osseous 
structures to be intact. On internal rotation, the 
right humeral head is a little more medial than 
usually seen. On the axillary view and the external 
rotation view no dislocation is evidence. No 
erosions about the humeral heal are seen."

There were no fractures noted. Instead, the veteran was 
diagnosed with a contusion of the right shoulder. There were 
no complaints, treatment, or diagnosis of an injury to the 
right elbow. 

There were no further complaints, treatment, or diagnosis 
regarding this incident in the service treatment records. The 
veteran's separation examination in October 1974 was negative 
for any complaints, treatment, or diagnosis of a right elbow 
injury.

In a March 2002 VA clinical note, the veteran was diagnosed 
with a chronic contusion of the medial epicondyle. In an 
August 2002 VA treatment note, the veteran reported she had 
trouble with her right shoulder, elbow, and chest for the 
past five years.

In a November 2002 VA orthopedic surgical notation, the 
veteran reported she injured her right elbow and shoulder 
during a fall while on active duty. She reported she was told 
her elbow was fractured and that her right shoulder was fine, 
but stated no formal workup was done. The examiner concluded 
the veteran had an old injury to her right shoulder and upon 
review of x-rays (x-ray studies indicated arthritic changes 
at the right acromioclavicular (AC) joint with some signs of 
degenerative joint disease in the glenohumeral joint), stated 
the pathology was very minimal and it was not clear why the 
veteran was experiencing as much pain as she described. 

In April 2003, a VA examiner diagnosed the veteran with 
degenerative joint disease of the right shoulder, otseopenia, 
a partial tear of supraspinatus of the right shoulder, right 
wrist carpal tunnel syndrome, and a chronic contusion of the 
right elbow. The examiner stated apparently the veteran had 
an injury to her shoulder and elbow after a fall and there 
appeared to be enough evidence based on history, symptoms, 
physical examination, and tests to conclude that her present 
condition was at least in part related to the initial active 
duty injury.  

In December 2003, a private physician, Dr. JD, diagnosed the 
veteran with status post right shoulder sprain with a tear of 
the rotator cuff; and status post contusion to the right 
elbow.

In June 2008, a VA examiner diagnosed the veteran with a 
right elbow strain. X-ray studies indicated no fracture and 
no significant degenerative changes. The examiner stated the 
veteran's right elbow disorder was not related to her 
service-connected right shoulder disability. The examiner 
noted that in 1974 the veteran reported falling and there was 
a diagnosis of a mild contusion to the shoulder. The examiner 
reported a review of the claims file showed no further 
follow-up for the shoulder injury and the next record of 
complaint was 2001. The examiner concluded the original 
injury appeared to be self-limiting as someone who was having 
continued pain and problems would have been seen for 
complaints much sooner.






Cervical spine disorder

The veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a neck injury, 
including after her January 1974, discussed above.   Her 
separation examination is negative for any cervical 
disorders.

In a June 2003 VA orthopedic surgery notation, the veteran 
reported she injured her neck in an automobile accident the 
week previously. In an undated handwritten addendum, the 
veteran stated she was not involved in an automobile 
accident, but rather sitting in her car when she turned her 
head to the right and had neck pain. A probable contusion 
with some muscle spasm was diagnosed.

In August 2003, the veteran underwent a magnetic resonance 
imaging (MRI) examination at VA and was diagnosed with a very 
small disc herniation at C6-7, with no central canal or 
lateral recess stenosis, or cord compression.

In December 2003, a private physician, Dr. JD, diagnosed the 
veteran with a chronic cervical strain with right cervical 
radiculopathy secondary to a small disc herniation at C6-7 
level.

A July 2004 VA neurosurgery examiner noted that a review of a 
MRI indicated the veteran demonstrated a very small C6-7 disc 
[herniation] in the middle causing no significant canal or 
neural foraminal stenosis and it did not impinge on the cord. 
The examiner stated that he did not believe that her small 
cervical disc was causing her shoulder problem. The examiner 
reported the disc did not impinge upon the spinal canal in 
any significant way, nor did it cause neural formaminal 
compromise. Furthermore, the examiner stated a C6-7 disc 
herniation was not associated with shoulder pain.

An October 2004 VA examiner with access to VA Beckley and 
Richmond medical records, but with no review of the service 
treatment records or claims file, stated the veteran had 
small C6-7 disc herniation and right shoulder pain. The 
examiner stated he could make no opinion as to whether this 
was a service-connected problem related to other problems 
until surgery for the shoulder had been completed. 

In June 2008, the veteran underwent a VA examination. X-rays 
studies indicated minimal degenerative joint disease.  A MRI 
examination in 2005 of the cervical spine was normal. The 
examiner stated it was less likely as not that the veteran's 
mild degenerative joint disease of the cervical spine was 
related to her service-connected right shoulder disability. 
The examiner opined that the minimal degenerative joint 
disease of the cervical spine was more likely related to the 
normal aging process.

Discussion

The veteran seeks service connection for a chronic contusion 
of the medial epicondyle of the right elbow and for a 
cervical spine disorder, both to include as secondary to a 
service-connected rotator cuff tear of the right shoulder. 
Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The Court of Appeals for Veterans Claims has held that the 
Board must determine how much weight is to be attached to 
each medical opinion of record. See Guerrieri v. Brown, 4 
Vet. App. 467 (1993). Greater weight may be placed on one 
medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36 (1994). In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998). Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion. See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).

The analysis of medical opinions must include the factual 
bases of the opinions rendered. It is well settled law that 
the explicit or implicit opinion of the physician that the 
claimant is truthful is not necessarily probative as to the 
facts of the account.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  Moreover, while a physician is competent to 
render medical opinions, such competence does not extend to 
the factual underpinnings of the opinion.  See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant); see also Jones (Stephen) v. West, 
12 Vet. App. 383 (1999); (where a veteran with service-
connected PTSD sought service connection for the residuals of 
a broken leg, sustained in a motorcycle accident.  His 
treating physician opined that "thrill seeking behavior," 
typical in PTSD patients, in part had caused the veteran's 
recklessness.  However, evidence was of record indicating 
that the veteran had told police officers and bystanders 
immediately after the accident that he had exercised care 
when riding his motorcycle, and that a car struck him as he 
was attempting to negotiate a turn.  The Court found the 
physician's opinion not sufficient to well-ground the claim 
under then applicable law, because although the veteran was 
competent to testify as to the sequence of events of the 
accident, the physician was not an eyewitness to the 
accident, so that any opinion regarding what actions or 
sequence of events caused the accident was outside the scope 
of his competence.  Id. at 386).

However, it is error to reject a medical opinion solely on 
the basis that the medical opinion was based on a history 
given by the veteran, and a claimant's report must be 
examined in light of the evidence of record. Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (holding that 

The veteran's essential theory is that she incurred both a 
cervical spine disorder and a right elbow disability 
contemporaneously with her January 1974 in-service fall. 
However, because they only show a right shoulder injury, her 
service medical records do not substantiate her contentions, 
and medical opinion evidence indicating that such disorders 
were sustained as a direct result of the fall were based upon 
the veteran's unsubstantiated account especially with regard 
to her account of having been told she sustained a "hairline 
fracture" of the right elbow. See, e.g., VA treatment notes 
dated September 2001; March , August, and November 2002; 
April 2003; Letter from J.D., M.D. dated December 2003 and VA 
examination dated November 2004. Indeed, upon questioning by 
the undersigned Veterans Law Judge in December 2004, the 
veteran clarified that contrary to the subjective reports she 
apparently provided to various examiners, her asserted 
"hairline fracture" was not in her elbow, but was in her 
shoulder - a disability which is presently service connected 
as an acromioclavicular joint (rotator cuff) disorder. 

With regard to the right elbow and the theory of direct 
service connection, an April 2003 VA examiner stated that 
there appeared to be enough evidence based on history, 
symptoms, physical examination, and tests to conclude that 
her present condition was at least in part related to the 
initial in-service injury. In contrast, a June 2008 VA 
examiner reported a review of the claims file showed no 
further follow-up for the injury and the next record of 
complaint was 2001. The examiner concluded the original 
injury appeared to be self-limiting.

The Board places greater probative value on the June 2008 VA 
examination report. This examiner reported that she reviewed 
the claims file, including the service treatment records and 
gave a rationale for her conclusions. Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder). In 
contrast, there is no indication that the April 2003 VA 
examiner had or reviewed the claims file, service treatment 
records, or separation examination, and all indications are 
that the examiner relied on the history provided by the 
veteran. Swann and Reonal, above. 

Further, the Board notes that with regard to medical 
evidence, a diagnosis or opinion by a health care 
professional is not conclusive and is not entitled to 
absolute deference. Indeed, the Court has provided guidance 
for weighing medical evidence. The Court has held, for 
example, that a post service reference to injuries sustained 
in service without a review of service medical records is not 
competent medical evidence. Grover v. West, 12 Vet. App. 109, 
112 (1992). 

In regard to the veteran's cervical spine injury, a June 2008 
VA examiner opined that the veteran's minimal degenerative 
joint disease of the cervical spine was more likely related 
to the normal aging process. The preponderance of the 
competent (i.e., qualified as to expertise and informed as to 
fact) medical evidence does not establish an etiological link 
between the veteran's active service and her current cervical 
spine condition. By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). 
There is no medical evidence of records that links the 
veteran's current cervical spine disorder to any incident of 
service.

The first notation of a right elbow disability or a cervical 
spine disability associated with the record is dated in 2001, 
approximately 27 years after her final separation date. This 
gap in evidence constitutes negative evidence that tends to 
disprove the veteran's claim that the veteran had an injury 
in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). 

The Board also considered whether service connection for 
either injury was warranted on a secondary basis. The law 
provides that secondary service connection shall be awarded 
when a disability is "proximately due to or the result of a 
service-connected disease or injury." 38 C.F.R. § 3.310(a) 
(2003). See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.


Therefore, the question is whether there is a nexus between 
the claimed right elbow and cervical spine disabilities and 
the service-connected right shoulder disability. 

As noted above, the June 2008 VA examiner stated it was less 
likely than not the claimed cervical spine condition and 
right elbow disability were related to or caused by the 
service-connected shoulder condition. The examiner stated 
that the veteran's minimal degenerative changes to the 
cervical spine were due to the natural progress of aging. 
Further, the examiner stated the original injury appeared to 
be self-limiting. Although the April 2003 VA examiner 
specifically addressed only the veteran's elbow disability, 
the Board, as noted above, does not consider the examiner's 
opinion to be probative in nature. 
 
There is no other medical evidence associated with the file 
that indicates the veteran's right elbow or cervical spine 
disability was aggravated or caused by the veteran's service-
connected shoulder disability.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for a cervical spine disability and a 
chronic contusion of the medial epicondyle of the right 
elbow, to include as secondary to a service-connected 
shoulder disability, and the benefit-of-the-doubt rule is not 
for application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).

	(CONTINUED ON NEXT PAGE)






ORDER


Service connection for a chronic contusion of the medial 
epicondyle of the right elbow, to include as secondary to a 
service-connected rotator cuff tear of the right shoulder is 
denied.

Service connection for a cervical spine disorder, to include 
as secondary to a service-connected rotator cuff tear of the 
right shoulder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


